Honorable Sam A. Rough, Jr.
CouiityAttorney
E&iards County
Rocksprings, Texas
Dear Sir:               Opinion No. 0-1801
                        Re: Whether delinquent taxes oft
                             Rocksprings Independent Schooi
                             District draw a penalty and ln-
                             terest in the same amount and
                             manner as delinquent State and
                             county taxes, and if so, does
                             the Board of !#?ustees'of said
                             Independent School District have
                             authority to diminish, remit or
                             suspend such penalties and in-
                             terest.
       By your letter of December 28, 1939, you submit for the
opinion of this Department the following questions, which we
quote from your letter:
       "The Rocksprings rndependent School District
    Is a district having more than 150 scholastics,
    with a separate depository and assessing and col--
    letting taxes through the County Assessor and Col-
    lector, using county valuations.
       "At your convenience I will appreciate your
    opinion in reference to the following questions:

       "1 . Do delinquent taxes of the district,
    under the law, draw penalty and interest in the
    same amount and manner as delinquent state and
    county taxes?
       "2 # In the event you determine that delln-
    quent school district taxes draw penalty and in-
    terest as a0 delinquent state and county taxes,
    then I will thank you to advise~whether or not the
    Bdard.of Trustees of the district has any~dlscre-
    tion or option In reference to the matter, that Is
    to say whether or not the Board of Trustees can
    diminish, remit or suspend such penalty and inter-
    est?"
Hon. Sam A. Hough, Jr., page 2         o-1801


       We find no statutes relating to the subject of taxation,
generally, or to Independent school dlstFlcte, particularly,
fixing the amount and time of accrual of penalties and interest
on delinquent taxes of Independent school districts. Article
7336, as amended, Vernon's Annotated Civil Statutes, is the
statute fixing the time and manner for the payment of taxes
in general, and the penalties and interestto accrue in the
event such taxes are not paid in the time and manner provided.
Said statute appears to be comprehensive in Its scope, refer-
ring as it does to "all poll taxes and all ad valorem taxes, '
but'by reason of certain language therein contained, we have
reached the conclusion that said statute was intended to apply
only to those taxes-appearing annually upon the general tax
rolls of the county; lnclualng State, county and commoKschoo1
di;stricttaxes, and, in some instances hereinafter discussed,
independent school district taxes.
       Article 7336, Vernon's.Annotated Civil Statutes, fixes
a dliedate "before the first day of July of the year next
succeeding the year for which the return of the assessmelit
I'ollsof the county are made tb the Comptroller of Public Ac-
counts." It further provides
                          .   as follows:
       "(e) The Assessor and Collector of Taxes
    shall, as of the first day of July of each year
    for which any State, county and district taxes
    for the preceding year remain unpaid, make up a
    list of the lands and lots and/or property on
    which any taxes for such preceding ybar are de-
    linquent, charging against the same all unpaid
    taxes assessed against the owner thereof on the
    ro;ls of said year.
       "Penalties, interest ana costs accrued against
    any land, lots and/or property need not be entered
    by the Assessor and Collector of Taxes on said list;
    but in each and every Instance all such penalties,
    Interest and costs shall be and remain a statutory
    charge with the same force and effect as if entered
    on said list, and the Assessor and Collector of
    Taxes shall calculate and charge all such penalties,
    interest and costs on all delinquent tax statements
    or delinquent tax receipts Issued by him.
       "Said list shall be made in triplicate and pre-
    sented to~the Commissioners' Court for examina-
    tion and correction, and after being so examined
    and corrected'said list In triplicate shall be
    approved by said Court. One copy thereof-shall
    be filed with the County Clerk or Auditor, one
Hon. Sam A. Hough, Jr., page 3         o-1801


    copy retained and filed by the Assessor and Col-
    lector of Taxes, and one copy famed       to the
    Comptroller with the annual settlement report of
    the Assessor  and Collector.of Taxes. Sala list,
    ati compiled by the Assessor and Collector of
    Taxes, and corrected by the Commissioners' Court,
    or the rolls or books on file in the office of
    the Assessor  and Collector of Taxes, shall be
    prima facie evidence that all the requirements
    of the law have been complied with by the officers
    of courts charged with any duty thereunder, as to
    regularity of listing, assessing, and levying all
    taxes therein set out, and that the amount assessed
    against said real estate is a true and correct
    charge. If the description of the real estate
    in said list or assessment roils or books is not
    sufficient to fdentlfy the sayer but there is a
    sufficient description of the inventories'in the
    office of the Assessor  and Collector of Taxes, then
    said inventories shall be admissible as evidence
    of the description of said property.
       "The Comptroller of Public Accounts shall~
    prescrlbe"sultable forms to be used by the
    Assessor and Collector of Taxes for noting there-
    on the payment.of taxes in semi-annual install-
    ments. He shall also prescribe suitable forms
    for receipts, reports and for any other purpose
    necessary in carrying out the provisions of this
    Act."
       We submit that all of the foregoing provisions of Article
7336, Vernon's Annotated Civil Statutes, refer only to such
taxes as appear annually upon the general tax or assessment rolls
of the county, ahd therefore the petilty and interest provisions
of said Article apply only to such taxes as appear on such rolls,
and ~111 not govern delinquent taxes of an independent school
district appearing upon the assessment or tax rolls of such in-
dependent district. Under controlling statutes, not necessary
to here refer to, the only assessment roll of taxes, a copy of
which Is required to be forwarded each year to the Comptroller
of Public Accounts, is the aforedescribed general tax roll pre-
pared by the county tax assessor, submitted to the Commissioners'
Court, sitting as a board of equalization, for rev.ie*and'assess-
ment, and delivered to the county tax collector for collection.
Taxes~appearlng upon the tax roll of an independent school dls-
trlct, prepared by the district assessor, equalized by the dis-
trict board of equalization, and delivered to the district col-
lector could not be "the assessment roll of the county" referred
to in said Article 7336, Vernon's Annotated Civil Statutes.
Hon. Sam A. Hough, Jr., page 4         o-1801


        Whether or not ad valorem taxes levied annually by the
board of trustees of an independent school district upon the
property of such district appears upon the general tax or
assessment rolls of the county in which such district lies.
so as to .be controlled, as to dates for payment of same, and
penalties and interest thereon for failure to so pay; by the
terms and provisions of Article 7336, Vernon's Annotated Civil
Statutes, rests entirely within the discretion and-will of the
governing body of such independent school district. An lnde-
pendent school district can elect to assess andcollect its
own taxes by and through its duly appolnted and acting district
assessor, district board of equalization and district collec-
tor, and In such case will have the power and authorlty'con-
ferred by Article 2791, Revised Civil Statutes of Texas;
Prultt v. Glenn Rose Ind. Sch. Dlst., 84 S.W. (2d) 1004; and,
although there is no specific statute upon the subject, it is
our conclusion that this power and authority would embrace the
right o'fthe board of trustees to fix the time for the accrual
of aa valorem taxes of an independent school district.,and
appropriate penalties and interest on such taxes as become de-
linqueiit. Under Article 2791, Revised Civil Statutes, the
power and duty of a board of trustees ofian Independent school
district in the matter of the assessment and collection of
school taxes of such district, including the fixing of penal-
ties and interest on delinquent taxes, are referable to slml-
lar powers existing in the governing body of an incorporated
city or town. Such city or town may provide, by ordinance,
that municipal taxes shall become due and delinquent at a dlf-
ferent time from general taxes. Bustis v. City of HenFietta,
37 .s.I?.632.  Moreover, Article 1041, Revised Civil Statutes,
lm~lledly gives and Article 1175# Subdivision 9, Revised Civil
Statute~s,expressly vests &I the governing body of cities and
townspower to fix the amount of penalties ana interest upoh
delinquent taxes. Articles 2784 atid2790, Revised Civil Statutes
of Texas , provides that the board of trustees of an independent
school district "shall have ower to levy and cause to be col-
lected the annual taxes etc.R Therefore, we submit that in
those instances where an independent school district has elected
to assess and collect its taxes by its own officers, the board
of trustees of such district have, under the foregoing statutes,
the power and authority to fix the time for the accrual of such
taxes and the amount and manner of collection of penalties and
interest on.~delinquent taxes.
       AS an alternative to the foregoing, independent school
districts may, under Article 2792, as amended, Vernon's Annotated
Civil Statutes; by majority vote of the board of trustees of
said district cause their taxes to be assessed and ~collected
by the county assessor and collector, or collected bnly by the
county tax collector. In the latter case, the same procedure
with reference to penalties and interest would obtain as out-
Hon. Sam A.Hough, Jr., page 5         O-1801


lined above, because the independent school district would
have Its own assessment or tax roll which would be delivered
to the county tax collector for action. But where such ln-
dependent school district elects to have its taxes both assessed
and collected by the tax officials of a county, using the same
assessment values as that employed for county and state pur-
poses, then such independent school district taxes would appear
on the general tax or assessment rolls of the county along
with State, county and common school district taxes, so as to
bring into opei-atlonthe penalty and interest provisions of
Article 7336, as amended, Vernon's Annotated Civil Statutes,
for the reasons hereinabove discussed. We assume from your
letter that this latter procedure was followed by the Rock-
springs Independent School District, and we accordingly answer
your first question in the affirmative.
       If this answer to your first question is the correct one,
under the facts, then it necessarily follows that yo,ursecond
question should be answered in the negative. The amount of
penalties and interest on delinquent taxes of Rocksprings In-
dependent School District, being fixed by Legislative Act--
Article 7336, Vernon's Annotated ClvLl Statutes -- such penal-
ties and l.nterestcould not be diminished, remitted or suspend-
ed bgactlon of the board of trustees of said district. To
the same effect are the following opinions of this Department:
to Paul G. Grogan, County Attorney, Montgomery County, by
Assistant Attorney General Clark.C. Wren, of date September 11,
1936, to Roger C. Butler, Assistant County Attorney, Robstown,
Texas, bf~Assistant Attorney General Earl Street of date August
8, 1935, and to Frank Wright, County Auditor, Bonham, Texas,~by
Assistant Attorney General H. L. Wllliford, of date August 1,
1938.
       Trusting the foregoing satisfactorily answers your ln-
quiries, we are
                                  Yours very truly
                                ATTORNEY GENERAL OF TEXAS
                                   By s/Pat M. Neff, Jr.
PMN:N:wc                                Pat M. Neff,~Jr.
                                        Assistant
APPROVE JAN 22, 1940
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman